   LAW OFFICE OF
 1 ERICK L. GUZMAN
 2 Cal. Bar
         th
            No. 244391
   740 4 St.
 3 Santa Rosa, California, 95404
   T: 707.595.4474; F: 707.540.6298
 4 E: elg@guzmanlaw.org
 5
   Attorney for Defendant
 6 Damien Cesena
 7
                               UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                  SAN FRANCISCO DIVISION
10
     UNITED STATES OF AMERICA,                         CASE NO. CR-17-0533-8-EMC
11
               Plaintiff,                              STIPULATION AND [PROPOSED] ORDER
12                                                     TEMPORARILY MODIFYING
          v.                                           CONDITIONS OF SUPERVISED RELEASE
13
     NELSON, et al.,
14
               Defendants.
15
16
            The terms of Mr. Cesena’s pre-trial release currently prevent him from traveling to
17
     the eastern district of California. However, Mr. Cesena owns roofing and gutter company,
18

19 and is a licensed roofer and sheet metal contractor. Recently, the state Contractor State
20 Licensing Board (the governmental body that handles the licensing of roofers and other such
21 professionals) scheduled a mandatory in-person interview of Mr. Cesena regarding a prior
22
     real estate project. The interview is scheduled for November 30, 2018 to 1:00 P.M. The
23
     address is of the Licensing Board is 9821 Business Park Dr. Sacramento, California 95827.
24
            The pre-trial officer assigned to this case—Kenneth Gibson—does not oppose this
25
26 temporary modification. The Government does not oppose this temporary modification.
27

28
                                                                               Case No. CR-17-0533-8-EMC
     DATED:November 21, 2018   Respectfully submitted,
 1
 2
 3                              By
 4
 5
                                     Erick L. Guzman
 6                                   Attorney for Damien Cesena
 7 DATED: November 21, 2018          /s/
 8                                   Meredith B. Osborn
                                     Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27

28
                                   2                              Case No. CR-17-0533-8-EMC
                                                                                           .
 1
 2                                     [PROPOSED ORDER]

 3
            At the direction of pre-trial services, Mr. Cesena’s pre-trial release conditions will be
 4
     temporarily modified on November 30, 2018 to allow Mr. Cesena to travel to the Eastern
 5
     District of California to attend an interview at the California State Licensing Board from
 6
 7 11:00 A.M. to 1:00 P.M.
 8          It is further ordered that Mr. Cesena will returned to the Northern District

 9 immediately after the completion of the interview.
10
11
                                                          IT IS SO ORDERED.
12
     Dated: November 26, 2018
13                                                        _________________________
14                                                        HON. SALLIE KIM
15                                                        United States Magistrate Judge

16
17
18

19
20
21
22
23
24
25
26
27

28
                                                   3                              Case No. CR-17-0533-8-EMC
                                                                                                           .
